Citation Nr: 0402052	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  01-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
left knee disorder.  

3.  The propriety of a rating decision reducing the 
evaluation for residuals of a tear of the lateral meniscus of 
the right knee, status-post reconstruction, from 50 percent 
to 20 percent for the period June 1, 1980, to August 23, 
1984.  

4.  The propriety of a rating decision reducing the 
evaluation for residuals of a tear of the lateral meniscus of 
the right knee, status-post reconstruction, from 50 percent 
to 30 percent for the period from August 24, 1984.  

5.  Entitlement to an increased rating for residuals of a 
tear of the lateral meniscus of the right knee, status-post 
reconstruction, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
March 1979.  

The present appeal arises before the Board of Veterans' 
Appeals (Board) from March 1980 and December 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  In March 2002, the veteran 
testified before the undersigned Veterans Law Judge in 
Washington, D.C.  

In a September 1979 rating decision, the RO denied the 
veteran service connection for a back disorder and left knee 
disorder.  The veteran was notified of that decision the same 
month but did not appeal.  Thus, under the law the decision 
became final.  

The Board is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In May 2001, a statement of the case (SOC) was issued in 
which the RO listed the regulations pertaining to service 
connection, and not those for new and material evidence.  
Under 38 C.F.R. § 19.29(b) (2003), the SOC must contain "[a] 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination . . . ."  The Board's 
decision is favorable to the veteran on the new and material 
evidence issue.  As such, the Board's consideration of the 
issue of whether new and material evidence has been presented 
in the first instance does not prejudice the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran perfected an appeal of a March 1980 rating 
decision in which the 50 percent evaluation for residuals of 
a tear of the lateral meniscus of the right knee, status-post 
reconstruction (right knee disability) was reduced to 20 
percent, effective from June 1, 1980.  In an April 1985 
rating decision, the rating was increased to 30 percent, 
effective August 24, 1984.  

The veteran subsequently perfected an appeal of a December 
2000 rating decision in which he was denied a rating greater 
than 30 percent for his right knee disability.  The appeal of 
the March 1980 rating decision has not been considered by the 
Board and thus remains pending.  As such, while the veteran 
has appealed the denial of an increased rating claim for his 
right knee, that issue is incorporated into the issue of the 
propriety of the reduction from 50 percent to 30 percent for 
a right knee disability, as noted on the cover page of this 
decision.  

In a February 1997 statement, the veteran reported that he 
had been unable to work due to his service-connected right 
knee disability.  Subsequent statements from the veteran have 
also noted his inability to retain employment due to his 
service-connected disability.  Thus, it would appear the 
veteran is raising a claim for a total rating based on 
individual unemployability.  This issue is referred to the RO 
for initial adjudication.  

The veteran was previously denied service connection for a 
psychiatric disorder in a June 1994 rating action.  He did 
not appeal the decision.  In a September 2001 statement, the 
veteran again raised the issue of entitlement to service 
connection for a psychiatric disorder.  This issue is also 
referred to the RO.  

Those issues on appeal to be REMANDED to the RO will be done 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  In a September 1979 rating decision, the RO denied 
service connection for a low back disorder and left knee 
disorder.  The veteran was notified of the decision that same 
month and did not appeal.  Under the law the decision became 
final.  

2.  The evidence introduced into the record since the 
September 1979 rating decision, is not cumulative of evidence 
previously considered, or does bear directly and 
substantially upon the specific matter under consideration, 
and is, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a) (2003), 3.156(a) (2001).

2.  The evidence submitted since the previous final decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a left knee disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions implementing 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to August 29, 2001.  

New and material evidence, for purposes of this decision, is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a), 3.304.  

In August 1999, the veteran underwent a VA examination.  The 
examiner's diagnosis included cervical spine herniated 
nucleus pulposus and radiculopathy, as well as lumbar spine 
strain.  In October 2002, the veteran underwent a VA 
examination.  The examiner reported that he could not 
establish a diagnosis for pain associated with the veteran's 
back and left knee.  The examination reports constitute 
competent medical evidence of current disability of the back 
and left knee and their relationship to active service.  This 
evidence is not cumulative or redundant of the evidence 
previously of record.  Moreover, it is so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim.  Accordingly, it is new and material and the 
claim is reopened.  


ORDER

New and material evidence having been presented, the claim 
for service connection for a back disorder is reopened.  

New and material evidence having been presented, the claim 
for service connection for a left knee disorder is reopened.  


REMAND

In June 2002, the Board undertook additional development of 
the issues listed on the front page of this remand pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  The development requested in June 2002 has not 
been fully accomplished.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  The 
Court's holding would seem to require that the Board ensure 
that development undertaken by the Board is completed.  The 
Board requested medical records from the VA Medical Center 
(VAMC) in Washington, D.C.  If no records were available it 
was requested that the Board be notified.  Neither the 
records nor a negative reply to the Board's request has been 
received.  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003).  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When limitation of motion is not compensable under the 
appropriate diagnostic code, a 10 percent rating is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 because the arthritis 
would be considered an additional disability warranting a 
separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  

The veteran is receiving a 30 percent evaluation for his 
right knee disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The veteran's representative has requested the 
veteran be awarded a separate 10 percent evaluation for 
traumatic arthritis of the right knee in accordance with 
VAOPGCPREC 23-97.  

The medical evidence documents that an April 1979 
radiographic report identified some irregularity over the 
lateral condyle of the femur.  On VA examination in December 
1979, the veteran was diagnosed with early post-traumatic 
osteoarthritis of the right knee.  A radiographic report 
again revealed an irregularity of the lateral condyle of the 
right femur.  There was also a small irregular calcific 
density in the soft tissue adjacent to this region.  

A September 1997 VA examination report notes a diagnosis of 
degenerative arthritis of the right knee.  An X-ray of the 
right knee was noted as being requested although no 
radiographic report is of record.  In an August 1999 VA 
examination report, the veteran was diagnosed with right knee 
anterior cruciate ligament tear, status post surgery with 
total reconstruction.  A radiographic report associated with 
the right knee did not include any finding or impression.  A 
September 2000 orthopedic progress note reflects a report 
that an X-ray taken of the veteran's right knee revealed no 
significant abnormalities.  An April 2001 VA examination 
report reflects an impression of traumatic arthritis of the 
right knee.  The examiner referred to the September 2000 X-
ray and noted that the X-ray revealed calcification in the 
lateral ligament with small cysts on the medial edges of the 
medial femoral condyle and the medial aspect of the tibial 
plateau.  The VA examination report in October 2002 notes a 
diagnosis of traumatic arthritis of the right knee with no 
osseous abnormality of the joint on X-ray.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2003); See also Goss 
v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993).

It is unclear from the examination reports whether there is 
X-ray evidence of an arthritic condition associated with the 
veteran's right knee, even though a diagnosis of traumatic 
arthritis has been reported.  There is also conflicting 
medical evidence with respect to whether the veteran has a 
current back disability.  In this respect, the August 1999 
and October 2002 findings noted in the examination reports 
conflict.  

Under the provisions of 38 U.S.C.A. § 5103(a), VA is required 
to provide notice to claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  These requirements are not satisfied 
unless VA can point to a specific document in the record that 
provides the required notice.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has not been provided with the notice required by 
§ 5103(a) as interpreted by Quartuccio.  

Accordingly, further appellate consideration will be deferred 
and the veteran's claims are REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

2.  The RO should take appropriate steps 
to secure copies of the veteran's 
treatment records for the period from 
January 1980 to the present from the VAMC 
in Washington, D.C.  If records are 
unavailable this finding should be 
documented for the record.  

3.  Then, the RO should ask the VA 
examiner who examined the veteran in 
October 2002 to again review the claims 
folder.  The examiner should provide an 
opinion as to whether the veteran has an 
arthritic condition of the right knee.  
If arthritis is identified, the examiner 
is requested to clarify his findings in 
light of reported X-ray findings in 
September 2000 and October 2002, which do 
not identify arthritic changes.  

The examiner should also identify whether 
the veteran has a current back disorder, 
in light of the diagnosis of back 
disability on VA examination in August 
1999 and/or as a result of any additional 
medical records received from the VAMC 
Washington.  If a back disorder is 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the disorder originated 
during service, or is etiologically 
related to service.  Furthermore, the 
examiner should also opine, if 
applicable, as to whether any back 
disorder is secondary to the veteran's  
service-connected right knee disability, 
or has otherwise been aggravated by the 
service-connected right knee disability.  

With respect to the veteran's left knee, 
if additional medical records are 
received from the VAMC Washington or any 
other competent medical source, the 
examiner should again be asked to 
identify whether the veteran has a 
current left knee disorder.  If a left 
knee disorder is identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
disorder originated during service, or is 
etiologically related to service.  
Furthermore, the examiner should also 
opine, if applicable, as to whether any 
left knee disorder is secondary to the 
veteran's  service-connected right knee 
disability, or has otherwise been 
aggravated by the service-connected right 
knee disability.  

If the examiner is not available, another 
qualified medical professional should 
furnish the necessary opinion.  The 
supporting rationale for all opinions 
must be provided.  

4.  The RO should then readjudicate the 
claims on appeal.  If the benefits sought 
remain denied, the RO must furnish the 
veteran and his representative a 
supplemental statement of the case.  If 
otherwise in order, the case should then 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



